DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.
Response to Arguments
Applicant’s arguments filed 8/25/21, with respect to claim 1 have been fully considered, but are not persuasive to the extent that they apply to the current rejection. The current rejection does not rely on Brown for the alleged missing features. Applicant argues that one of ordinary skill in the art would not utilize a ceramic matrix in the part of Brown due to CMC's known difficulty in machining, however, Brown itself notes that his invention encompasses CMC parts and the Freeman reference demonstrated CMCs with high machinability [0030, 0031, 0039-0041, 0064]. As to the combination of Lazur and Martin, the examiner does not agree that the gradient distribution was deleterious or unexpected as applicant suggests. Applicant argues that the Martin reference concerns metal matrix composites and is not relevant to ceramic matrix composites. While the Lazur reference discloses the claimed materials, the materials of Martin are not as disparate from those of the instant claim as applicant suggests. Martin notes that the molten metal matrix may be silicon (the claims require a molten silicon alloy, which is itself a metalloid) and the particles are a carbide [0144, 0148, 0149]. Furthermore, the advantageous mechanical properties are also a result of the gradient itself beyond just preventing dislocations [0143, 0144]. Applicant argues that the nonuniform distribution would render Lazur unsatisfactory for its intended purpose, but the gradient distribution imparted numerous advantages to the gas turbine part, Martin repeatedly references the desirability of the cast microstructure imparted by directional solidification [0120, 0148, etc]. As previously stated, while Lazur does disclose uniform microstructure, his primary 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7, 11, 12, 16 are rejected under 35 U.S.C. 103) as being unpatentable by Brown (US 5702542) in view of Freeman (US 2016/0356499).
As to claim 1, Brown teaches a method comprising: melt infiltrating a porous fiber preform [Table 1] enclosed within a mold by pouring a molten material comprising a silicon alloy [col 5 line 39-43] through an inlet of the mold as the preform is placed “into” the mold there must be some inlet and cavity the mold would define the surface of at least part of the end component [Abstract col 3 line 55-61], the porous fiber preform comprising ceramic silicon carbide fibers [Table 1]; and forming a ceramic matrix composite [col 5 line 5-10] component comprising the ceramic fibers by solidifying the molten material that is in the mold and in the porous fiber preform, wherein the solidifying the molten material comprises moving a solidification front within the molten material [col 7 line 46-52, col 9 line 48-52].
Brown notes that the product that may be a CMC [col 5 line 5-11], but does not explicitly state that the product has a silicon carbide matrix. 
Freeman teaches a method of making a gas turbine [Abstract] wherein the turbine is made of a machinable CMC with a silicon carbide matrix as this allowed the part to be machined within tight tolerance requirements [0030, 0031, 0039-0041, 0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and had the matrix of the CMC be ceramic silicon carbide as suggested by Freeman, as this method had demonstrated success at providing a tightly machinable CMC part for use as a gas turbine.   
As to claim 2, Brown teaches the mold/crucible is removed from the CMC product [col 9 line 49-52]
As to claims 7 and 16, Brown teaches directive solidification causes melt additives to move toward a target area of the mold phrased as micro/macrosegregation [col 5 line 44-55].   
As to claim 11, Brown teaches removing excess material from the composite phrased as machined with a HSS tool bit [col 3 line 60-65]
As to claim 12, Brown teaches a method comprising: melt infiltrating a porous fiber preform [Table 1] enclosed within a mold by pouring a molten material comprising a silicon alloy [col 5 line 39-43] through an inlet of the mold as the preform is placed “into” the mold there must be some inlet [Abstract col 3 line 55-61], the porous fiber preform comprising ceramic silicon carbide fibers [Table 1]; and forming a ceramic matrix composite [col 5 line 5-10] component comprising the ceramic fibers by solidifying the molten material that is in the mold and in the porous fiber preform, wherein the solidifying the molten material comprises moving a solidification front within the molten material [col 7 line 46-52, col 9 line 48-52].
Brown notes that the product that may be a CMC [col 5 line 5-11], but does not explicitly state that the product has a silicon carbide matrix. 
Freeman teaches a method of making a gas turbine [Abstract] wherein the turbine is made of a machinable CMC with a silicon carbide matrix as this allowed the part to be machined within tight tolerance requirements [0030, 0031, 0039-0041, 0064]. It would have been obvious to 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5702542) in view of Freeman (US 2016/0356499), as applied to claims 1, 2, 7, 11, 12, 16 above, and in further view of Brun (US 5316851).
As to claims 3, Brown does not explicitly state slurry infiltrating the porous fiber preform before the melt infiltrating and after the porous fiber preform is positioned in the tooling. 
Brun teaches a method of making a silicon carbide composite [Abstract] wherein a slurry is applied to the fiber preform prior to melt infiltration to improve infiltration of the melt and has preform the same shape before and after melt infiltration[col 4 line 7-24, col 6 line 28-55, col 8 line 30-40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and slurry infiltrating the porous fiber preform before the melt infiltrating and after the porous fiber preform is positioned in the tooling, as suggested by Brun, as preform maintained the same shape before and after slurry/melt infiltration and the slurry improved wetting of the melt to the fiber preform. 
Claims 4, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5702542) in view of Freeman (US 2016/0356499), as applied to claims 1, 2, 7, 11, 12, 16 above, in further view of Lazur (US 2014/0363574). 
As to claim 4, Brown teaches making a CMC product [col 5 line 5-10] including a Turbine [Table 1], but does not explicitly state the melt expands during solidification
Lazur teaches a method of making a CMC SiC turbine [Abstract, 0050] using silicon molten material that expands the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030] and reduces porosity [0036, 0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 9, Brown does not explicitly state the tooling includes a gate, a flow passage, and/or a spout phrased as an outlet.
Lazur teaches a method of making a CMC SiC turbine [Abstract, 0050] using silicon molten material that expands the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030] and reduces porosity [0036, 0037]. Lazur teaches the tooling includes a gate, a flow passage, and/or a spout phrased as an outlet [0022, 0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and had the mold include a flow passage, as suggested by Lazur, as this method had proven successful at creating a CMC turbine with reduced porosity with reduced porosity.
As to claim 14, Brown does not explicitly state the mold comprises a passageway through which the melt expands during solidification.
Lazur teaches a method of making a CMC SiC turbine [Abstract, 0050] wherein the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030] and reduces porosity [0036, 0037], the material is also silicon [0027, 0047] like that of the instant application [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and had the mold include a flow passage into which the melt expands, as suggested by Lazur, as this method had proven successful at creating a CMC turbine with reduced porosity.
As to claim 17, Brown does not explicitly state removing a solidified portion of the molten material that solidified in a passageway of the mold.	
Lazur teaches a method of making a CMC SiC turbine [Abstract, 0050] wherein the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports that are . 
Claims 6, 7, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5702542) in view of Freeman (US 2016/0356499), as applied to claims 1, 2, 7, 11, 12, 16 above, in further view of Martin (US 2018/0133789). Note: this is an alternative rejection of claims 6 and 17.
As to claims 6 and 15, Brown teaches that molten material does go into a passageway of the tooling (the outlet or feed line) [0028, 0030] but does not explicitly state the solidifying the molten material comprises moving a solidification front into a passageway of the mold.  
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] into a passageway of the mold [0168] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0144, 0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and utilized directional solidification toward an opening passageway, as suggested by Martin, as this method ensured predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], removed undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120].
As to claims 7 and 16, Brown teaches directive solidification causes impurities and/or melt additives to move toward a target area of the mold.  
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] into a passageway of the mold [0168] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5702542) in view of Freeman (US 2016/0356499), as applied to claims 1, 2, 7, 11, 12, 16 above, in further view of Bianco (US 2018/0335099).
As to claim 8, Brown does not teach the mold comprises boron nitride, graphite, or silicon.
Bianco teaches a method of making CMC wherein the mold is made of graphite material [0004, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and made the mold out of graphite, as suggested by Bianco, as the material had proven effective in making CMC molded parts.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5702542) in view of Freeman (US 2016/0356499), as applied to claims 1, 2, 7, 11, 12, 16 above, in further view of Godon (US 2018/0126591).
As to claim 20, Brown does not explicitly state centrifuging the porous fiber preform and/or the mold while the molten material is in the mold.
Godon teaches a method of impregnating fiber material in a mold with molten material [0091] by centrifuging the mold to uniformly distribute and impregnate the fiber preform [Abstract, 0013, 0017-0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Brown and centrifuged the mold while molten material was in the mold, as suggested by Godon, in order to impregnate the fiber preform with material in a uniform distribution.
Claims 1-4, 6, 7, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Martin (US 2018/0133789)
As to claim 1, Lazur a method of forming a ceramic matrix composite component [Abstract], the method comprising: positioning a porous fiber preform, which comprises a plurality of ceramic silicon carbide fibers [0050, 0058], into a tool [0022, 0023, 0030, Fig 4], the mold including an inlet into the cavity as material is placed or injected into it [0022, 0023, 0027, 0028, 0056, Fig 4]; melt infiltrating the porous fiber preform by pouring a silicon molten material through the inlet of the tooling [0027, 0028, 0050, 0056, 0058]; and solidifying the molten material, wherein the inner surface of the tooling corresponding to an outer surface of the ceramic silicon carbide matrix composite component after the molten material is solidified as a molten material will mimic the surface put against it as it hardens [0028, 0030, 0050, 0058].  
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050] with silicon as the molten material [0027, 0047]. Lazur also notes the tooling has smooth surfaces and that material is injected into it, which heavily suggests it has some form of inner cavity [0023, 0028, 0050] as otherwise the material would just fall out, but does not explicitly state that the tooling is a mold.
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] by injection molding [0116, 0168]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and had the tooling be a mold with a cavity, inlet, and inner surfaces that the end product will mimic, as suggested by Martin, as this method had proven successful at forming composite turbine parts with the desired shape from molten material. 
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050], but does not explicitly state the solidifying the molten material comprises moving a solidification front in a direction by forming a temperature gradient. 
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of 
As to claim 2, Lazur teaches the removing the tooling from the ceramic matrix composite component [0030], the combination of Lazur and Martin teaches that the tooling is a mold as explained above.
As to claims 3, Lazur teaches slurry infiltrating the porous fiber preform before the melt infiltrating and after the porous fiber preform is positioned in the tooling [0031]. The combination of Lazur and Martin teaches that the tooling is a mold with the cavity defined by the inner surface of the mold as explained above.
As to claim 4, Lazur the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030].  
As to claims 6, Lazur teaches the tooling has both an opening in the top and the bottom [Fig 4] but does not explicitly state moving the solidification front comprises moving the solidification front toward an opening in the mold.
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] into a passageway of the mold [0168] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and utilized directional solidification toward an opening passageway as suggested by Martin, as this method ensured predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], removed undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120].
As to claim 7 and 16, Lazur teaches the melt infiltration is silicon material the combination of Lazur and Soderstrom teach moving the solidification front in a mold phrased as directional solidification as explained above and does not explicitly state this causes impurities and/or melt additives to move toward a target area of the mold.  
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] into a passageway of the mold [0168] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and utilized directional solidification toward an opening passageway to remove undesirable impurities as suggested by Martin, as this method ensured predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], removed undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120].
As to claim 9, Lazur teaches the tooling includes a gate, a flow passage, and/or a spout phrased as an outlet [0022, 0023]. The combination of Lazur and Martin teaches that the tooling is a mold as explained above.
As to claim 10, Lazur teaches the molten material includes silicon [0027, 0047].  
As to claim 11, Lazur teaches removing any excess material from the ceramic matrix component phrased as trimming [0030].  
As to claim 12, Lazur melt infiltrating a porous fiber preform enclosed within tooling [0022, 0023, 0027, 0028, 0030, 0056, Fig 4] by pouring a molten silicon material [0047, 0027] through an inlet of the tooling [0027, 0028, 0056], the porous fiber preform comprising ceramic silicon carbide fibers [0050, 0058]; and forming a ceramic silicon carbide matrix composite [0050, 0058] component comprising the ceramic fibers by solidifying the molten material that is in the tooling and in the porous fiber preform [0030].  
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050] with silicon as the molten material [0027, 0047]. Lazur also notes the tooling has smooth surfaces and that material is injected into it, which heavily suggests it has some form of inner cavity [0023, 0028, 0050] as otherwise the material would just fall out, but does not explicitly state that the tooling is a mold.
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] by injection molding [0116, 0168]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and had the tooling be a mold with a cavity, inlet, and inner surfaces that the end product will mimic, as suggested by Martin, as this method had proven successful at forming composite turbine parts with the desired shape from molten material. 
Lazur teaches the CMC molding method is a method of making a turbine vane [0003, 0004, 0050], but does not explicitly state the solidifying the molten material comprises moving a solidification front in a direction by forming a temperature gradient. 
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and utilized directional solidification as suggested by Martin, as this method ensured predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], removed undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120].
As to claim 14, Lazur the mold comprises a passage through which a portion of the molten material expands during the solidifying as the molten material expands into the feed lines and the exhaust ports [0028, 0030], the material is also silicon [0027, 0047] like that of the instant application [0053].  
As to claim 15, Lazur teaches that molten material does go into a passageway of the tooling (the outlet or feed line) [0028, 0030] but does not explicitly state the solidifying the molten material comprises moving a solidification front into a passageway of the mold.  
Martin teaches a method of making a turbine [0313 0314] from a metal matrix composite including silicon alloy [0290, 0293, 0305] using directional solidification [0048, 0057, 0168, 0192] into a passageway of the mold [0168] to result in a variety of desirable characteristics such as predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], remove undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and utilized directional solidification toward an opening passageway as suggested by Martin, as this method ensured predictable failure mechanism [0090], improved mechanical properties [0086, 0088, 0259, 0269], removed undesirable elements [0088, 0259, 0269], and desirable microstructures [0048, 0120].
As to claim 17, Lazur removing a solidified portion of the molten material that solidified in a passageway of the tooling phrased as trimming [0028, 0030]. The combination of Lazur and Martin teaches that the tooling is a mold as explained above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Martin (US 2018/0133789), as applied to claims 1-4, 6, 7, 9-12, 14-17 above, and in further view of Bianco (US 2018/0335099).
As to claim 8, the combination of Lazur and Soderstrom teach a mold for molten silicon material as explained above wherein the material undergoes directional solidification, but does not teach the mold comprises boron nitride, graphite, or silicon.
Bianco teaches a method of making CMC wherein the mold is made of graphite material [0004, Claim 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and made the mold out of graphite, as suggested by Bianco, as the material had proven effective in making CMC molded parts.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lazur (US 2014/0363574) in view of Martin (US 2018/0133789), as applied to claims 1-4, 6, 7, 9-12, 14-17 above, and in further view of Godon (US 2018/0126591).
As to claim 20, Lazur does not explicitly state centrifuging the porous fiber preform and/or the mold while the molten material is in the mold.
Godon teaches a method of impregnating fiber material in a mold with molten material [0091] by centrifuging the mold to uniformly distribute and impregnate the fiber preform [Abstract, 0013, 0017-0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Lazur and centrifuged the mold while molten material was in the mold, as suggested by Godon, in order to impregnate the fiber preform with material in a uniform distribution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ARMAND MELENDEZ/Examiner, Art Unit 1742